El Juez Asociado Señob Hutchison,
emitió la opinión del tribunal.
José E. Quiñones, juez de paz, acudió a la corte de dis-trito en solicitud de un auto de certiorari para revisar y anu-lar el acto legislativo de una asamblea municipal a virtud del cual se rebajaba el sueldo del peticionario. Luego de expedirse el auto y de contestarse el mismo, la corte de dis-trito, a moción de la asamblea municipal, desestimó el recurso debido a que la petición babía sido presentada unos cinco meses después de haberse promulgado la ordenanza en cues-tión.
 La sección 83 de la Ley Municipal (Leyes de 1928, pág. 399) lee como sigue:
“Las cortes de distrito tendrán jurisdicción a instancia de parte perjudicada:
“(o) Para anular o revisar cualquier acto legislativo o adminis-trativo de la Asamblea Municipal, de la Junta Administrativa, del Alcalde o de los demás funcionarios municipales que lesione derechos constitucionales de los querellantes o sea contrario a la Ley Orgá-nica o a las leyes de Puerto Rico, mediante certiorari.
“ (6) Para suspender, mediante injunction, la ejecución de cual-quier ordenanza, acuerdo, resolución u orden que lesione derechos garantizados por la constitución o las leyes insulares;
“(c) Para compeler mediante auto de mandamus, al cumpli-miento de deberes ministeriales por los funcionarios municipales;
“ (d) Para conceder, mediante juicio ordinario, compensación de daños y perjuicios a los perjudicados por actos u omisiones de los funcionarios municipales por malicia, negligencia, o ignorancia inex-cusables.
“En los dos primeros casos la parte perjudicada podrá solamente establecer la demanda correspondiente dentro del plazo de treinta días a contar de la fecha en que el acto ejecutivo o administrativo haya sido realizado o que la ordenanza, acuerdo, resolución u orden hayan sido promulgados o comunicados a la parte querellante; En-tendiéndose, que cuando la ordenanza o resolución deba ser publicada de acuerdo con esta ley, el .término expresado de treinta (30) días, empezará a contarse desde la fecha de la publicación dé dicha orde-nanza o resolución.”
*405La teoría del apelante es que el período estatutario de treinta días prescrito por el párrafo final de ese artículo no es aplicable a actos legislativos de una asamblea municipal. No podemos concurrir con este criterio.
Otra contención es que la corte de distrito cometió error al conceder costas a la demandada. En ausencia de una razón satisfactoria para la interpretación dada por el apelante a la sección 83, supra, no bailamos abuso de discreción en la con-cesión becba.

Bebe confirmarse la resolución apelada.